DETAILED ACTION
Allowable Subject Matter
Claims 1-12 and 20-26 (renumbered 1-19) allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the claims recite a method, comprising: 
establishing, in association with a first module associated with a host device, a predetermined threshold security level; 
transmitting a first message from the first module to a second module, the first message requesting security verification information from a first module to a of the second module, the first module and the second module optically coupled to one another via an optical transmission link; 
receiving, at the first module, a response having the security verification information of the second module; 
determining whether a that the security verification information of the response from the second module does not establish the predetermined threshold security level; and 
generating a second message from the first module for the host device, the second message indicating that the second module is unsecure in response to the determination that the second module does not establish the predetermined threshold security level. 
The prior art discloses prior art portions of the method to determine a secure connection that meets a threshold security level. However, the claim scope is also drawn to when the system does not meet the threshold security level is not met and that the first module will generate a second message stating or indicating that the second module does not meet the threshold security level. However, the examiner was not able to find, alone or in combination, a prior art that would disclose the entirely of the claim scope, such that the claim, when considered as a whole, is considered allowable. 
Re claims 2-5 and 12, these claims are dependent upon claim 1, and are therefore allowable for the reasons previously stated corresponding to claim 1.
Re claim 6, the claim recites a method, comprising: 
establishing, in association with a first module, a predetermined threshold security level; 
transmitting a first message from the first module to a second module via an optical transmission link, the first message requesting security verification information from a first module to a of the second module, the first module optically coupled to the second module via an optical transmission link; 
receiving, at the first module, a response having the security verification information of the second module; 
determining, at the first module, whether a that the security verification information of the response from the second module does not establish the predetermined threshold security level; and 
disabling a transmitter of the first module for the optical transmission link in response to the determination that the second module does not establish the predetermined threshold security level.  
While portions of the prior art disclose certain steps, such as the transmission and receiving of message to perform verification, as can be shown in the prior art above as well as within the prior art cited at the end of the office action. However, the claim scope discloses the instance when the security verification and threshold is not met, and the response of the system when that condition is not met, which in this instance, the system disables the transmitted of the first module. The examiner does not believe that this is disclosed by the prior art, alone or in combination, such that when the claim scope is considered as a whole, the claim is considered allowable. 
Re claim 7-11, the claims are dependent upon claim 6 and are allowable for the reasons stated previously concerning claim 6. 
Re claim 20, the claim recites a first module to communicate with a second module via an optical transmission link, the first module associated with a host device, the first module comprising: 
a transmitter configured to transmit optical signals via the optical transmission link; a receiver configured to receive optical signals via the optical transmission link; and 
a control module in communication with the transmitter, the receiver, and the host device, the control module configured to: 
establish, in association with the first module, a predetermined threshold security level;
transmit, via the transmitter to the second module via the optical transmission link, a request requesting security verification information; receive, via the receiver, a first type of response having the security verification information from the second module; 
determine that the security verification information of the first type of response does not establish the predetermined threshold security level; and 
generate a message from the first module for the host device, the second message indicating that the second module is unsecure in response to the determination.
The prior art discloses prior art portions of the method to determine a secure connection that meets a threshold security level. However, the claim scope is also drawn to when the system does not meet the threshold security level is not met and that the first module will generate a second message stating or indicating that the second module does not meet the threshold security level. However, the examiner was not able to find, alone or in combination, a prior art that would disclose the entirely of the claim scope, such that the claim, when considered as a whole, is considered allowable. 
Re claims 21-22, these claims are dependent upon claim 20 and are allowable for the reasons above. 
Re claim 23, the claim recites first module to communicate with one or more second modules via an optical transmission link, the first module comprising: 
a transmitter configured to transmit optical signals via the optical transmission link; 
a receiver configured to receive optical signals via the optical transmission link; and 
a control module in communication with the transmitter, the receiver, and the host device, the control module configured to: establish, in association with the first module, a predetermined threshold security level; 
transmit, via the transmitter to the one or more second modules via the optical transmission link, a request requesting security verification information; 
receive, via the receiver, a response having the security verification information from a first of the one or more second modules; 
determine that the security verification information of the response does not establish the predetermined threshold security level; and 
disable the transmitter of the first module with respect to the first of the one or more second modules in response to the determination.  
While portions of the prior art disclose certain steps, such as the transmission and receiving of message to perform verification, as can be shown in the prior art above as well as within the prior art cited at the end of the office action. However, the claim scope discloses the instance when the security verification and threshold is not met, and the response of the system when that condition is not met, which in this instance, the system disables the transmitted of the first module. The examiner does not believe that this is disclosed by the prior art, alone or in combination, such that when the claim scope is considered as a whole, the claim is considered allowable. 
Re claims 24-26, these claims are dependent upon claim 23 and are allowable for the reasons previously stated. 
The following patents and patent applications are cited to show the state of the art with respect to obtaining security information about a secure line of communication:
(US-10476854-B2, US-8181867, US-20190331761, US-20190238547, US-20190109821, US-20190109822, US-20190109848, US-20190109714, US-20180084413, US-20170366266, US-20170318456, US-20170086070, US-20160182518, US-20150350177, US-20120036250, US-20080313461)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/Examiner, Art Unit 2637